Name: COMMISSION REGULATION (EC) No 1672/96 of 22 August 1996 amending Regulation (EC) No 1513/96 determining the extent to which applications in the beef and veal sector for import rights lodged pursuant to Regulation (EC) No 1141/96 may be accepted
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  tariff policy;  EU finance;  animal product
 Date Published: nan

 No L 214/10 I EN Official Journal of the European Communities 23 . 8 . 96 COMMISSION REGULATION (EC) No 1672/96 of 22 August 1996 amending Regulation (EC) No 1513/96 determining the extent to which applications in the beef and veal sector for import rights lodged pursuant to Regulation (EC) No 1141/96 may be accepted HAS ADOPTED THIS REGULATION: Article 1 Article 1 (a) of Regulation (EC) No 1513/96 is hereby replaced by the following: '(a) 244,673 kg per tonne imported  during the period 28 February 1993 to 31 March 1996 in the case of the importers referred to in the first indent of Article 2 ( 1 ) (a) of Regulation (EC) No 1141 /96, and  during the period 1 April 1993 to 31 March 1996 in the case of the importers referred to in the second indent of Article 2 ( 1 ) (a) of Regula ­ tion (EC) No 1141 /96.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1141 /96 of 25 June 1996 opening and providing for the administration of a tariff quota for meat of bovine animals, frozen, falling within CN code 0202 and products falling within CN code 0206 29 91 (from 1 July 1996 to 30 June 1997) ('), and in particular Article 5 thereof, Whereas Regulation (EC) No 1141 /96 provides in parti ­ cular for the quantities reserved for traditional importers to be allocated in proportion to their imports during the periods specified in Article 2(1 ) (a); whereas importers in the old Member States were able to start importing under the arrangements provided for in Commission Regulation (EEC) 3771 /92 (2) on 28 February 1993, and importers in the new Member States on 1 April 1993; whereas the star ­ ting date for imports referred to in Article 1 (a) of Commission Regulation (EC) No 1 51 3/96 (3) should therefore be corrected, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 August 1996 . For the Commission Erkki LIIKANEN Member of the Commission (') OJ No L 151 , 26. 6. 1996, p. 9 . I1) OJ No L 383, 29. 12 . 1992, p. 36 . (3) OJ No L 189, 30. 7 . 1996, p. 94.